DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Packer (US 2015/0159284) in view of Chou et al (US 6,740,436).
Packer teaches (see figures 2A, 2B, 3A and 3B) a gas generator comprising a water tank (housing 208) having an internal hollow portion containing water and an electrolysis device (210, 300) disposed in the internal hollow portion of the water tank (208).  The electrolysis device was configured to electrolyze water to generate a gas comprising hydrogen and oxygen and then to feed the gas (226) into the internal hollow portion of the water.  Packer teaches a water pump (606 and/or 608) coupled to the water tank to circulate the water in the water tank.  Each of the pumps was connected with an inlet pipe and an outlet pipe, and the water tank included an outlet (through valve 614) and an inlet (connected to pipe leaving pump 608).  The inlet pipe of pump 606 was coupled with the outlet opening of the water tank, and the outlet pipe of pump 608 was coupled with the inlet opening of the water tank.
Packer fails to teach a cooling device being connected in the circulation pipes.  
Chou et al teach (see abstract, col. 3, lines 4-37) pumping water out of an electrolytic cell used for production of a mixed hydrogen-oxygen gas to a water cooling tank to remove excess heat that is generated by the flowing electric current inside the electrolytic cell.  Cooling the electrolyte prevented cell stoppage caused by overheating.  The cooling also assisted in precipitating moisture out of the generated gases.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the cooling device of Chou et al to the gas generator of Packer for the purpose of cooling the water in the electrolytic cell to prevent cell stoppage caused by overheating.
	Regarding claim 8, per paragraph [0116], Packer recognized that the float switch could control the operation of the electrolysis cell as required by the system, and would have been capable of maintaining the level of water inside the water tank (208) to be at least 90% of a full level.  
Regarding claim 9, the electrolysis device of Packer included a plurality of electrodes (304) disposed in the inner space of the electrolysis housing, and there was a pad (310) disposed above the electrodes.  As shown in figs. 3a and 3c, the electrolysis device included a plurality of protrusions extending inward from the side surface of the electrolysis housing, forming slots (308) therebetween, for fixing in place the plurality of electrodes, whereby electrode channels were formed between adjacent electrodes.   The pad (310) comprised a plurality of small openings (312) to output the gas produced by the electrolysis device into the water tank.  These small openings functioned as vias for permitting communication of the gas out of the electrolysis device.
Regarding claim 10, Packer teaches (see fig. 3A, paragraphs [0106]-[0107]) including a plurality of the openings (312) in the lower surface of the electrolysis device to fluidly couple the plurality of electrode channels and the interior of the water tank.
Regarding claim 12, Packer teach (see paragraph [0098]) the gas generator included a control system coupled to the various parts of the system, and using the control system for controlling the flow of water through the system.  It would have been obvious to one of ordinary skill in the art at the time of filing to have used the control system and a temperature sensor to determine when to operate the pump of Chou et al for initiating cooling when the temperature of the water in the electrolytic cell was higher than a desired temperature.
Regarding claim 13, the gas generator of Packer was capable of operating at any temperature at which water was liquid.  It would have been obvious to one of ordinary skill in the art to have conducted routine experimentation to determine the temperature range at which to set the controller to achieve workable and/or optimal efficiency.  
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Packer (US 2015/0159284) in view of Chou et al (US 6,740,436) as applied to claim 1 above, and further in view of Yang (US 2010/0236921), Lin (US 2013/0206586), Shimamune et al (US 6,527,940) and Ott et al (US 2013/0255670).
Packer fails to teach (1) a condense filter coupled to the water tank to filter the hydrogen gas and (2) a humidification device coupled to the condense filter to humidify the hydrogen gas.
Regarding (1), Yang discloses (see figures 1 and 7-9 and paragraphs [0049] and [0093]) providing a condensing filter for the outlet of an electrolytic cell for the production of a mixture of hydrogen and oxygen gases.  The condensing filter included a pipe for output of the gas, and an inlet for water which returns to the electrolysis chamber.  Yang notes that the gas leaving the electrolysis cell contained much entrained liquid, and that the condensing filter removed a large portion of the entrained liquid.
Therefore, it would have been obvious to one of ordinary skill in the art to have added the condensing filter of Yang to the apparatus of Packer for the purpose of returning the sodium hydroxide electrolyte directly to the water tank to avoid losing the sodium hydroxide to the scrubber.  Yang suggests that the entrained water (containing any electrolyte) was condensed and returned to the electrolytic cell water reservoir by use of the condensing filter.  	Regarding (2), Lin teaches (see abstract, paragraph [0003]) that a hydrogen-oxygen gas mixture can be utilized as a “health” gas.
Shimamune et al tech (see paragraph spanning cols. 1 and 2) that water which has dissolved hydrogen gas therein was proposed for “promot[ing] good health”.  
Ott et al teach (see abstract, figure 2 and paragraph [0031]) a method of delivering a “health” gas to a patient which also included a humidification device comprising a container with a hollow space containing water, a second pipe (right hand side of fig. 2) coupled to the container and receiving a gas to be humidified, and an outputting structure (left hand side of fig. 2) for outputting the humidified health gas to a patient.  In fig. 3, step 328, Ott et al teach providing the humidified gas adjacent to or into a patient.  This step necessitates an outputting structure to output the humidified hydrogen gas.  Ott et al additionally teach that the container of the humidifier could comprising a nebulizing device (124, see paragraph [0031]) for mixing an additional medicine (see paragraph [0053]) to the humidified gas.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have (1) utilized the gas comprising hydrogen produced by Packer as a “health" gas and a “health liquid” as suggested by Lin and Shimamune et al in accordance with the known function shown by Lin and Shimamune et al and (2) added the humidification device of Ott et al in order to enhance the humidity of the “health” gas delivered to a patient as well as permitting an additional medicine to be added to the gas.
Since Yang clearly teaches using supplemental water for flushing of impurities in the condensing filter through an inlet (72), it would have been obvious to one of ordinary skill in the art to have utilized water overflow from the humidification device to reduce the number of water inlets to the overall system.
Regarding claim 3, Yang teaches adding supplemental water to the filter for the purpose of flushing electrolyte (salts) back into the electrolyzer/water tank.
Regarding claim 4, the condensing filter of Yang included a gas inlet (19) connected to the electrolysis device and a gas outlet (66) for outputting the mixed gas. Further, the gas outlet was capable of receiving water to flush impurities back to the electrolysis device.  Yang teaches the addition of water into the condensing filter to cause any impurities entrained in the mixed gas back into the electrolysis device through the gas inlet.
Regarding claim 6, Ott et al teach (see abstract, figure 2 and paragraph [0031]) the humidification device comprised a container with a hollow space containing water, a second pipe (right hand side of fig. 2) coupled to the container and receiving a gas to be humidified, and an outputting pipe (left hand side of fig. 2) for outputting the humidified health gas to a patient.  In fig. 3, step 328, Ott et al teach providing the humidified gas adjacent to or into a patient.  This step necessitates an outputting structure to output the humidified hydrogen gas.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Packer (US 2015/0159284) in view of Chou et al (US 6,740,436), Yang (US 2010/0236921), Lin (US 2013/0206586), Shimamune et al (US 6,527,940) and Ott et al (US 2013/0255670) as applied to claim 4 above, and further in view of Weinwurm et al (US 5,346,674).
The condensing filter of Yang included a plurality of condense plates (65) defining channels therebetween and adjacent channels coupled to each other and passing from the gas inlet to the gas outlet.
Yang does not teach the condensing filter comprising a filter material.
Weinwurm et al teach (see abstract, paragraph spanning cols. 1 and 2, col. 3, lines 45-66) adding a sorbent into a condensing filter for several purposes including to capture and agglomerate droplets from the gas, to create active nuclei for precipitation of salts, acids, etc. from the gas, to absorb or adsorb water from the gas, and to filter residual fine particles on a porous and permeable layer of the sorbent.  Weinwurm et al give several choices of sorbent (i.e. filter material as claimed) included ceramics (perlite, expanded vermiculite) or clay.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a ceramic or clay sorbent as taught by Weinwurm et al to the condensing filter of Yang because Weinwurm et al teach that the sorbent produced several beneficial functions including capturing liquid droplets, providing nucleation sites for liquid, absorbing or adsorbing water and to filter residual fine particles from the gas.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Packer (US 2015/0159284) in view of Chou et al (US 6,740,436), Yang (US 2010/0236921), Lin (US 2013/0206586), Shimamune et al (US 6,527,940) and Ott et al (US 2013/0255670) as applied to claim 2 above, and further in view of Riggs et al (US 8,573,198).
Lin teaches (see abstract, paragraph [0003]) that a hydrogen-oxygen gas mixture can be utilized as a “health” gas.
However, none of Packer, Chou et al, Yang, Lin, Shimamune et al and Ott et al teach feeding the humidified gas to a nebulizing device.
Riggs et al teach (see abstract) a method of delivering a “health” gas to a patient involving formation of a supersaturated solution of the gas and subsequent utilization of a nebulizer to deliver the “health" gas to the patient.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a nebulizer as suggested by Riggs et al in order to add a potential nebulizing liquid to the “health” gas delivered to a patient.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2010/0236921).
	Yang teaches (see figures 1 and 7-9 and paragraphs [0049] and [0093]) a gas generator comprising an electrolysis device configured to electrolyze water to generate a gas comprising hydrogen (a mixture of hydrogen and oxygen gases) and a condensing filter (60) coupled to the electrolysis device to filter any entrained water/electrolyte out of the gas.  The condensing filter included a pipe for output of the gas, and an inlet for water which returns to the electrolysis chamber.  Yang notes that the gas leaving the electrolysis cell contained much entrained liquid, and that the condensing filter removed a large portion of the entrained liquid.  Yang teaches (see paragraph [0093]) that the condensing filter operated to return the separated (condensed) liquid to the electrolysis device.  
	Yang fails to teach that the supplemental water received by condensing filter acted to flush the water/electrolyte out of the condensing filter.
However, since Yang clearly teaches using supplemental water for flushing of impurities in the condensing filter through an inlet (72), it would have been obvious to one of ordinary skill in the art to have placed the water inlet at any convenient location on the condensing filter of Yang to promote the removal of the impurities present in the gas, such as by locating the water inlet in the gas outlet via (66) of Yang, with a reasonable expectation of still being able to recover the impurities present in the gas.  Unifying the gas outlet and the water inlet into a single pipe would have reduced the number of openings in the casing of the condensing filter (60) thereby reducing the complexity of making the condensing filter; doing so would have resulted in the capability of the condensing filter of the received supplemental water to flush the electrolyte out of the condensing filter and back into the electrolysis device.
	Regarding claim 16, Yang teaches the electrolysis device (including electrodes 12 and 14) being disposed in a water tank (10(13)), the electrolysis device receiving water from the water tank and the condensing filter flushing the water back to the water tank.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2010/0236921) as applied to claim 16 above, and further in view of Chou et al (US 6,740,436).
	Yang teaches (see fig. 1, paragraphs [0046]) a cooling device (16) coupled to the water tank, wherein the cooling device is configured to cool down the water in the water tank.
	Yang fails to teach using a water pump configured to circulate water between the water tank and the cooling device. 
Chou et al teach (see abstract, col. 3, lines 4-37) pumping water out of an electrolytic cell used for production of a mixed hydrogen-oxygen gas to a water cooling tank to remove excess heat that is generated by the flowing electric current inside the electrolytic cell.  Cooling the electrolyte prevented cell stoppage caused by overheating.  The cooling also assisted in precipitating moisture out of the generated gases.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the water pump of Chou et al to the gas generator of Yang for the purpose of actively moving the water in the water tank to and from the cooling device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,180,858.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘858 patent included a water tank (claim 1), an electrolysis device (claim 1), a cooling device (claim 2) and a water pump (claim 2).  Regarding instant claim 2, claim 11 of the ‘858 patent additionally suggests adding the condense filter and humidification device.  Regarding instant claim 3, see claims 12 and 15 of the ‘858 patent.  Regarding instant claim 4, see claims 12 and 13 of the ‘858 patent.  Regarding instant claim 6, see claim 16 of the ‘858 patent.  Regarding instant claim 7, see claim 17 of the ‘858 patent.  Regarding instant claim 8, the limitation relating to the level of water relates to the manner of operation of the device and fails to add additional structural limitations to the claim.  Regarding instant claim 9, see claims 7 and 8 of the ‘858 patent.  Regarding instant claim 10, see claim 6 of the ‘858 patent.  Regarding instant claim 11, see claim 1 of the ‘858 patent.  Regarding instant claim 12, see claims 3 and 4 of the ‘858 patent.  Regarding instant claim 13, it would have been obvious to one of ordinary skill in the art to have conducted routine experimentation to determine the temperature range at which to set the controller to achieve workable and/or optimal efficiency.    Regarding instant claims 14 and 15, see claims 11-13 and 15 of the ‘858 patent.  Regarding instant claim 16, see claims 11 and of the ‘858 patent.  Regarding instant claim 17, see claim 2 of the ‘858 patent.  
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,180,858 as applied to claim 4 above, and further in view of Weinwurm et al (US 5,346,674).  The claims of the ‘858 patent do not teach the condensing filter comprising a filter material.  Weinwurm et al teach (see abstract, paragraph spanning cols. 1 and 2, col. 3, lines 45-66) adding a sorbent into a condensing filter for several purposes including to capture and agglomerate droplets from the gas, to create active nuclei for precipitation of salts, acids, etc. from the gas, to absorb or adsorb water from the gas, and to filter residual fine particles on a porous and permeable layer of the sorbent.  Weinwurm et al give several choices of sorbent (i.e. filter material as claimed) included ceramics (perlite, expanded vermiculite) or clay.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a ceramic or clay sorbent as taught by Weinwurm et al to the condense filter of the ‘858 patent because Weinwurm et al teach that the sorbent produced several beneficial functions including capturing liquid droplets, providing nucleation sites for liquid, absorbing or adsorbing water and to filter residual fine particles from the gas.
Claims 14-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,465,300.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the ‘300 patent included a gas generator comprising an electrolysis device, a condense filter, and the capability of flushing electrolyte from the condense filter back into the water tank in which the electrolysis device was located.
Claims 14-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,869,988.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of the ‘988 patent included a gas generator comprising an electrolysis device, a condense (condensate) filter, and the capability of flushing electrolyte from the condense filter back into the water tank in which the electrolysis device was located.

Conclusion
The Office clarifies that the lack of a prior art rejection ground for claim 11 is not an oversight.  As noted in parent application 16/573,947, the prior art fails to teach or suggest a partition extending outward from the electrolysis device which divides the first hollow portion of the water tank into an upper portion and a lower portion.  However, claim 11 is not currently allowable due to the obviousness-type double patenting rejection above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794